Citation Nr: 0716076	
Decision Date: 05/31/07    Archive Date: 06/11/07

DOCKET NO.  05-02 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether knew and material evidence has been submitted to 
reopen a claim for a cervical spine disorder, to include 
compression fracture C5, with anterior bridging C4-5, and if 
so, whether service connection is warranted.

2.  Entitlement to service connection for low back strain.  

3.  Entitlement to service connection for a bilateral hand 
disorder.  

4.  Entitlement to service connection for a bilateral wrist 
disorder.  

5.  Entitlement to service connection for pes planus.  

6.  Entitlement to service connection for a skin disorder.  

7.  Entitlement to a disability rating higher than 10 percent 
for service-connected chondromalacia patella right knee

8.  Entitlement to a disability rating higher than 10 percent 
for service-connected chondromalacia patella left knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1988 to 
September 1992.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a January 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California and a February 2003 rating decision of 
the VA RO in Houston, Texas.  The January 1993 rating 
decision denied entitlement to service connection for back 
strain, pes planus, and tinea cruris.  The February 2003 
rating decision denied an increased rating for knee 
disabilities, entitlement to service connection for hand and 
wrist disorders, and declined to reopen a claim for service 
connection for a cervical spine disorder.  

The issues of entitlement to service connection for a 
cervical spine disorder, a skin disorder, low back strain, 
and pes planus are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  In a January 1993 rating decision, the RO denied the 
veteran's claim for service connection for a cervical spine 
disability, compression fracture C5, with anterior bridging 
C4-5, and notified him of the decision and his appellate 
rights the following month; the veteran did not appeal the 
decision.  

2.  Evidence received since January 1993 is not cumulative or 
redundant of evidence previously of record and raises a 
reasonable possibility of substantiating the claim for 
service connection of a cervical spine disorder, to include 
compression fracture C5, with anterior bridging C4-5.  

3.  No competent evidence of record shows that any current 
disorder of either hand had its onset or was aggravated 
during active service or is otherwise etiologically related 
to his active service.  

4.  No competent evidence of record shows that any current 
disorder of either wrist had its onset or was aggravated 
during active service or is otherwise etiologically related 
to his active service.  

5.  The veteran's service-connected chondromalacia patella 
right knee has been manifested by X-ray evidence of minimal 
degenerative changes, full range of active motion with pain 
on flexion beyond 120 degrees and extension beyond 10 
degrees,  but no objective findings of subluxation or 
instability.  

6.  The veteran's service-connected chondromalacia patella 
left knee has been manifested by X-ray evidence of minimal 
degenerative changes, full range of active motion with pain 
on flexion beyond 120 degrees and extension beyond 10 
degrees,  but no objective findings of subluxation or 
instability.  




CONCLUSIONS OF LAW

1.  The January 1993 rating decision that denied entitlement 
to service connection for a cervical spine disability, 
compression fracture C5, with anterior bridging C4-5, is 
final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 
20.1103 (2006).  

2.  New and material evidence has been submitted to reopen a 
claim for entitlement to service connection for a cervical 
spine disorder, to include compression fracture C5, with 
anterior bridging C4-5.  38 U.S.C.A. §5108 (West 2002); 38 
C.F.R. § 3.156(a) (2006).  

3.  The criteria for service connection for a bilateral hand 
disorder have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2006).  

4.  The criteria for service connection for a bilateral wrist 
disorder have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2006).  

5.  The criteria for a disability rating higher than 10 
percent for service-connected chondromalacia patella of the 
right knee have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.14, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5024, 5257, 
5260, 5261 (2006).  

6.  The criteria for a disability rating higher than 10 
percent for service-connected chondromalacia patella of the 
left knee have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.14, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5024, 5257, 
5260, 5261 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  VCAA notice must be 
provided prior to the initial unfavorable adjudication by the 
RO.  Id. at 120.  

VCAA notice requirements apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
In the instant case, notice as to assignment of disability 
ratings was not provided to the veteran with regard to his 
claims for entitlement to service connection and notice as to 
assignment of effective dates was not provided to the veteran 
with regard to any of his claims.  These defects cannot 
result in prejudice to the veteran.  The Board is denying his 
claims for service connection for hand and wrist disabilities 
and for increased ratings for his knee disabilities, thus 
rendering moot any questions regarding the downstream 
elements for which notice was not provided.  

VA satisfied the remaining duty to notify by means of a 
letter dated in December 2002.  This letter informed the 
veteran of the requirements for successful service connection 
claims for his hands, wrist, neck, and back.  He was also 
informed of the requirement for a successful claim for 
increased ratings for his knee disabilities, that is, that 
his disabilities had increased in severity.  This letter also 
informed the appellant of his and VA's respective duties in 
obtaining evidence.  He was asked to submit information 
and/or evidence, which would include that in his possession, 
to the RO.  The content and timing of this notice complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

With regard to claims to reopen finally disallowed claims, 
the VCAA requires notice of the evidence needed to reopen the 
claim as well as the evidence to establish the underlying 
benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  
In this case, the veteran was provided with notice regarding 
the need for submission of new and material evidence to 
reopen his claim for entitlement to service connection for a 
cervical spine disorder.  However, the notice did not include 
the basis for the last final denial of this claim.  As the 
Board is reopening this claim, any deficiency in the notice 
required by Kent cannot result in prejudice to the veteran.  

Service medical records are associated with the claims file, 
as are records and reports from VA and non-VA health 
treatment providers.  The veteran has not sought VA 
assistance in obtaining any other evidence.  An appropriate 
VA examination of the knees was afforded the veteran in 
January 2003.  

VA examinations have not been afforded the veteran with 
regard to his claims for service connection for hand and 
wrist disorders.  Assistance shall include providing a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 
3.159(c)(4) (2006).  However, merely filing a claim for 
benefits is not enough to necessitate a medical examination.  
VA's duty to provide a medical examination is not triggered 
unless the record contains competent evidence of a current 
disability or symptoms of a current disability, evidence 
establishing that an event, injury, or disease occurred in 
service or a diseases manifesting during an applicable 
presumptive period, and an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with service or a service-connected disability.  
38 U.S.C.A. § 5103A; McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  

Here, there is no indication that any current disorder of the 
hands or wrists is associated with the veteran' service and 
no evidence of any in-service disease or injury of either of 
the veteran's hands.  For these reasons, the Board declines 
to afford the veteran a medical examination of his hands and 
wrists.  

Therefore, the Board finds that VA has satisfied its duty to 
notify (each of the four content requirements) and the duty 
to assist pursuant to the VCAA.   See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 (2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
veteran has not claimed that VA has failed to comply with the 
notice requirements of the VCAA.  


Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110, 1131 (2006); 38 C.F.R. § 
3.303(a) (2006).  In order to prevail on the issue of service 
connection on the merits, there must be (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  


Hands and wrists

In the veteran's November 2002 claim, he refers to x-rays of 
his neck vertebrae, states that he has restless nights, and 
then states "[m]y hands and wrist have continuous pain and 
cramping."  He states in his September 2003 notice of 
disagreement that he informed the doctor at the time of his 
medical discharge that he had pains of the neck, back, hands 
and wrist and was told to take care of those after discharge.  

Service medical records contain one clinic note and one x-ray 
report from January 1990 regarding his left wrist.  The 
veteran reported pain in the left wrist after playing 
football.  He was found to have no swelling, crepitus, or 
erythema, and he had full range of motion of the wrist.  He 
was positive for tenderness but not snuffbox tenderness.  The 
x-ray report stated that there was no fracture or 
dislocation.  A medical board report, dated in March 1992, 
indicated that, other than problems found with the veteran's 
lower extremities, physical examination was normal.  A May 
1992 report of medical examination and an associated report 
of medical history are absent for any mention of the 
veteran's hands or wrists.  His upper extremities were found 
to be normal.  

Post service, a September 1997 report from Lewis C. Jones, 
M.D., contains the veteran's complaints of some tingling in 
his upper extremities.  Physical examination was normal 
neurologically for the upper extremities, the veteran had 
negative Tinel's at both wrists, there was no thenar atrophy 
about either hand, and he had full range of motion of the 
wrist and fingers.  Dr. Jones stated that the veteran was 
normal neurologically except for a history consistent with 
possible carpal tunnel syndrome.  January 1998 VA clinic 
notes, contain the veteran's complaint of occasional numbness 
and tingling in his elbows and hands.  An undated clinic note 
from John D. Danzell, M.D., reports that the veteran 
complained of tender forearms, wrist, and arms.  This clinic 
note listed an impression of tendonitis of the forearms, 
wrist, and hands.  All dated records from Dr. Danzell are 
from May 1995 through March 1996.  

The only evidence of a wrist disability is possible carpal 
tunnel syndrome and tendonitis.  The only evidence of a hand 
disorder is tendonitis.  All evidence of these disorders 
comes more than two years after separation from active 
service.  The only evidence of a hand or wrist disorder 
during service is the January 1990 complaint of a sore wrist, 
for which no underlying pathology was found.  Even assuming, 
without deciding, that the veteran currently suffers from the 
post service diagnosed conditions, there is no competent 
evidence of record showing a nexus between these conditions 
and his service.  Therefore, his claim for entitlement to 
service connection for a bilateral wrist disorder must be 
denied.  

For the reasons provided above, the preponderance of evidence 
is against the veteran's claims for service connection for 
hand and wrist disorders.  The evidence in this case is not 
so evenly balanced so as to allow application of the benefit-
of- the-doubt rule as required by law and VA regulation.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 
3.102 (2006).  


Cervical spine - new and material evidence  

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New and material evidence means evidence not previously 
submitted to agency decision makers which is neither 
cumulative nor redundant, and which by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim, and 
which raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2006).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.

New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

Service connection for a cervical spine disability, 
compression fracture, C5, with anterior bridging C4-5, was 
initially denied in a January 1993 rating decision.  The 
basis for that denial was that there was no evidence of a 
cervical spine condition during the veteran's service.  

Relevant evidence of record at the time of the January 1993 
decision included service medical records and the results of 
a December 1992 VA general medical examination.  

Pertinent evidence received since the January 1993 decision 
include records and reports form the Louisiana Rehabilitation 
Service, Lewis C. Jones, M.D., Steven M. Atchison, M.D., 
Willis-Knighton Work Kare, John D. Danzell, JR., M.D., and VA 
outpatient treatment records.

In a September 1997 medical report, Dr. Jones reports that 
the veteran fell from a rope in the military in 1988 and 
currently complained of neck pain.  An April 1999 clinic note 
from this same physician states that the veteran fell 
approximately 30 feet from a rope in the military and was 
currently complaining of neck pain.  In a July 1999 letter, 
Dr. Atchison states that the veteran injured his back during 
boot camp and suffered immediate back pain and over the past 
several years had suffered nonspecific on again off again 
problems with his back and neck.  This letter also states 
that the veteran occasionally has neck pain and some tingling 
in his upper extremities.  

As this evidence was created since the January 1993 RO 
decision, it is new evidence.  Treating this evidence in a 
manner most favorable to the appellant, and considering the 
holding of Justus that new evidence will be considered 
credible for the purpose of reopening a claim, the Board 
finds that this evidence is material evidence because it goes 
to the reason for the prior denial and raises a reasonable 
possibility of substantiating the appellant's claim.  Thus, 
as new and material evidence has been submitted, the Board 
finds that the appellant's claim for entitlement to service 
connection for a cervical spine disorder must be reopened.  
However, as explained below, this claim must be remanded for 
additional development before a decision can be rendered on 
the merits.  


Increased Ratings

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2006).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2006).  

Service connection was established for chondromalacia patella 
of both knees in a January 1993 rating decision.  A 0 percent 
rating (non-compensable) was assigned for each knee under 
Diagnostic Code 5257.  In February 2001, the RO increased the 
rating to 10 percent for each knee under that same Diagnostic 
Code, and this rating remained in place until the veteran 
filed his current claim for an increase in November 2002.  In 
the rating decision on appeal, the RO continued the assigned 
rating but changed the Diagnostic Code to 5099-5024.  The 10 
percent rating was continued on the basis of painful or 
limited motion.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, a 10 percent 
evaluation will be assigned for "slight" recurrent 
subluxation or lateral instability of the knee, a 20 percent 
evaluation will be assigned for "moderate" recurrent 
subluxation or lateral instability of the knee, and a 30 
percent evaluation will be assigned for "severe" recurrent 
subluxation or lateral instability of the knee.  

Ratings for tenosynovitis are assigned under 38 C.F.R. § 
4.71a Diagnostic Code 5024.  In pertinent part, Diagnostic 
Code 5024 directs VA to rate tenosynovitis on limitation of 
motion of the affected parts, as degenerative arthritis.  

38 C.F.R. § 4.71a, Diagnostic Codes 5003 directs VA to rate 
degenerative arthritis on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
involved.  However, when the limitation of motion would be 
rated noncompensable under a limitation of motion code, a 10 
percent rating may be assigned for each affected major joint 
or group of minor joints.  Id.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Id.  In 
the absence of limitation of motion, a 10 percent rating is 
assigned when there is X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups; and a 20 
percent rating is assigned when there is X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbations.  
Id.  

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior on motion.  Weakness is as important as limitation 
of motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  Under 38 C.F.R. § 4.45, 
factors of joint disability include increased or limited 
motion, weakness, fatigability, or painful movement, 
swelling, deformity or disuse atrophy.  Under 38 C.F.R. § 
4.59, painful motion is an important factor of disability 
from arthritis and actually painful joints are entitled to at 
least the minimum compensable rating for the joint.

Where functional loss is alleged due to pain upon motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).  

38 C.F.R. § 4.71a Diagnostic Codes 5260 and 5261 provide 
ratings for limitation of flexion and extension of the knee, 
respectively.  Under Diagnostic Code 5260, flexion that is 
limited to 45 degrees warrants a 10 percent rating, flexion 
that is limited to 30 degrees warrants a 20 percent rating, 
and flexion that is limited to 15 degrees warrants a 30 
percent rating.  Under Diagnostic Code 5261, extension that 
is limited to 10 degrees warrants a 10 percent rating, 
extension limited to 15 degrees warrants a 20 percent rating, 
and extension limited to 20 degrees warrants a 30 percent 
rating.  Standard motion of the knee is from 0 degrees 
extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate 
II.  

A claimant who has arthritis and instability of the knee may 
be rated separately under Diagnostic Codes 5003 and 5257.  
See VAOPGCPREC 23-97 (July 1, 1997).  Knee disability rated 
under Diagnostic Code 5257 warrants a separate rating for 
arthritis based on x-ray findings and limitation of motion 
even where motion is not limited to the degree necessary to 
warrant a compensable rating under Diagnostic Codes 5260 or 
5261, but at least meets the criteria for a zero-percent 
(nonconpensable) rating.  A separate rating for arthritis 
could also be based on x-ray findings and painful motion 
under 38 C.F.R. § 4.59.  See VAOPGCPREC 9-98 (August 14, 
1998). 

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; 38 C.F.R. §§ 4.1, 4.2 (2006).  

In January 2003, the veteran underwent VA examination of his 
knees.  He complained of pain in both knees, primarily over 
the anterior and posterior aspects although he did complain 
of occasional medial and lateral knee pain.  He did not 
report locking, catching, giving way, or swelling of the 
knees.  Physical examination showed the veteran to walk with 
a waddling gait.  He demonstrated a full range of active 
motion of both knees, complaining of discomfort at flexion 
beyond 120 degrees and extension beyond 10 degrees.  There 
was tenderness to palpation around the patellofemoral 
reticulation and he had mild crepitation in both knees.  
There was no effusion.  The examiner found no instability in 
either knee on anterior or posterior drawer or anterior 
Lachman's.  The veteran manifested no varus or valgus 
instability. 

Because the veteran does not suffer from any instability or 
subluxation of either knee, a higher and/or separate rating 
under Diagnostic Code 5257 would not be appropriate.  As the 
veteran has full active range of motion in both knees, a 
rating in excess of 10 percent under Diagnostic Code 5260 or 
5261 is not warranted.  On VA examination, the veteran 
complained of discomfort at flexion beyond 120 degrees and 
extension beyond 10 degrees.  These complaints have been duly 
considered as a basis for an increased evaluation.  As noted 
in the February 2003 rating decision, the current 10 percent 
ratings are assigned on the basis of painful or limited 
motion.  There have been no findings of flexion limited to 30 
degrees or extension limited to 15 degrees, even when 
considering pain, so as to warrant the assignment of a 20 
percent rating for either knee.  In other words, application 
of 38 C.F.R. §§ 4.40 and 4.45 do not provide a basis for a 
rating higher than 10 percent for the veteran's right knee or 
left knee disability.

Consideration has been given to VAOPGCPREC 9-2004 wherein the 
VA Office of General Counsel (OGC) concluded that a veteran 
can receive separate ratings under Diagnostic Code 5260 (leg, 
limitation of flexion), and Diagnostic Code 5261 (leg, 
limitation of extension) for disability of the same joint.  
However, to assign two, separate compensable ratings for each 
knee solely based on painful motion under two separate 
diagnostic codes (i.e., under Diagnostic Codes 5260 and 5261) 
would be in violation of the rule of pyramiding.  See 38 
C.F.R. § 4.14; VAOPGCPREC 9-04.

Finally, there is no evidence showing impairment of the tibia 
or fibula or of ankylosis of the veteran's knees, so ratings 
under 38 C.F.R. § 4.71 Diagnostic Codes 5262 and 5256 are not 
for application.  

For the reasons stated above, the Board finds that the 
veteran's knees are each appropriately rated as 10 percent 
disabling.  Neither higher ratings nor additional ratings are 
warranted.  The preponderance of evidence is against the 
veteran's claims for increased ratings.  The evidence in this 
case is not so evenly balanced so as to allow application of 
the benefit-of- the-doubt rule as required by law and VA 
regulation.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
C.F.R. § 3.102 (2006).  


ORDER

Entitlement to service connection for a bilateral hand 
disorder is denied.  

Entitlement to service connection for a bilateral wrist 
disorder is denied.  

New and material evidence having been submitted, the 
veteran's claim for entitlement to service connection for a 
cervical spine disorder, to include compression fracture C5, 
with anterior bridging C4-5, is reopened.  

Entitlement to a disability rating higher than 10 percent for 
service-connected chondromalacia patella right knee is 
denied.  

Entitlement to a disability rating higher than 10 percent for 
service-connected chondromalacia patella left knee is denied.  


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration

Medical examinations are required with regard to the 
veteran's reopened claim for service connection for a 
cervical spine disorder, and for his claim for low back 
strain, already perfected for appeal from the January 1993 
rating decision.  A statement of the case must be issued with 
regard to the veteran's claims for service connection for a 
skin disorder and pes planus, as an appeal to the January 
1993 rating decision was initiated within one year of that 
decision.  

In a rating decision dated January 28, 1993, the RO in San 
Diego, California, denied the veteran's claims for 
entitlement to service connection for a cervical spine 
condition, a right shoulder injury, back strain, pes planus, 
and tinea cruris.  In a letter dated February 18, 1993, that 
RO informed the veteran that is clams for back strain, a flat 
foot condition, a skin condition, and four claims for 
"condition of the skeletal system" were denied.  In a 
statement received by the Los Angeles, California RO on 
January 10, 1994, recorded as a notice of disagreement on 
that same date, and date stamped January 25, 1994 by the San 
Diego, California RO, the veteran stated that he disagreed 
with the letter of February 18, 1993 denying service 
connection for bilateral knee condition, condition of the 
skeletal system, back strain, bilateral flat feet, and a skin 
condition.  He requested a statement of the case "so that I 
may begin preparing my appeal to the Board of Veterans 
Appeals (BVA)."  In a letter dated in April 1994, the RO 
informed the veteran that he had been granted service 
connection for the knee disabilities and asked him to clarify 
the condition of the skeletal system issue that he was 
appealing.  The veteran did not respond.  

The letter received by VA in January 1994 initiated appellate 
review of the RO's denial of the veteran's claims for 
entitlement to service connection for low back strain, pes 
planus, and a skin condition.  See 38 U.S.C.A. § 7105.  His 
statement was received by the RO that had denied these claims 
within one year of notification of the decision denying these 
claims.  He expressed disagreement with the decision, clearly 
specified these issues, and indicated that he desired to 
appeal these issues to the Board.  At that point the 
veteran's claim was placed in appellate status and the next 
step in the process was for the RO to issue a statement of 
the case.  Until such time as issuance of the statement of 
the case, the veteran could not perfect his appeal to the 
Board.  See 38 U.S.C.A. § 7105(d)(3).  

In November 2002, the veteran submitted a statement 
indicating that his back had increased in pain.  The RO 
processed this as a claim for a back strain denied in January 
1993 and informed the veteran that new and material evidence 
must be submitted to reopen this claim.  In the February 2003 
decision, the RO declined to reopen the claim, finding that 
new and material evidence had not been submitted.  In October 
2004, the RO issued a statement of the case with regard to 
the veteran's claim for a low back strain.  The issuance of 
this statement of the case satisfies the requirement set out 
in 38 U.S.C.A. 7105, with regard to the notice of 
disagreement filed by the veteran in January 1994.  As the 
veteran subsequently perfected his appeal by filing of the 
December 2004 substantive appeal, the issue is properly 
before the Board.  

Assistance in substantiating a service connection claim shall 
include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2006).  VA's 
duty to provide a medical examination is triggered if the 
record contains competent evidence of a current disability or 
symptoms of a current disability, evidence establishing that 
an event, injury, or disease occurred in service or a 
diseases manifesting during an applicable presumptive period, 
and an indication that the disability or persistent or 
recurrent symptoms of a disability may be associated with 
service or a service-connected disability.  38 U.S.C.A. § 
5103A; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The 
threshold for an indication that symptoms of a current 
disability may be associated with service is a low one.  Id.  

Service medical records show complaints of lumbar pain in 
August 1988 and a report of falling from a rope during basic 
training.  Notations on the May 1992 report of medical 
history and report of medical examination reference low back 
pain.  The veteran filed a claim for low back strain and a 
neck disability within months of separation from active duty.  
Other than reporting that there was a normal neurological 
examination, a December 1992 VA examination report indicated 
that the veteran suffered from back and neck pain.  X-ray of 
the cervical spine showed suspect compression fractures of C5 
and anterior bridging C4-5.  The September 1997 statement of 
Dr. Jones and the July 1999 statement of Dr. Atcheson, taken 
together, meet the low threshold of an indication that his 
current symptoms of cervical and lumbar spine disabilities 
may be associated with service.  Therefore, a medical 
examination of the veteran's lumbar and cervical spine must 
be afforded the veteran so the Board can decide these claims.  

With regard to the veteran's appeal of the January 1993 
denial of his claims for service connection for pes planus 
and a skin condition, no statement of the case has yet been 
issued.  The Court has held that where a notice of 
disagreement has been filed with regard to an issue, and a 
statement of the case has not been issued, the appropriate 
Board action is to remand the issue to the RO for issuance of 
a statement of the case.  Manlincon v. West, 12 Vet. App. 238 
(1999).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
orthopedic examination of his spine.  The 
claims file and a copy of this remand must 
be made available to and reviewed by the 
examiner prior to the requested 
examination.  The examiner should indicate 
in the report that the claims file was 
reviewed.  X-rays should be obtained of 
the veteran's cervical spine.  All other 
necessary tests, including additional x-
rays if indicated, should be conducted.

The examiner is asked to:

(a)  state whether the veteran currently 
suffers from any disorder of the cervical 
spine, and if so, to provide an opinion as 
to whether it is at least as likely as not 
(50 percent or more likelihood) that any 
currently diagnosed disorder of the 
cervical spine disorder had its onset 
during active service or is related to any 
in-service disease or injury.  

(b)  state whether the veteran currently 
suffers from any disorder of the lumbar 
spine, and if so, to provide an opinion as 
to whether it is at least as likely as not 
(50 percent or more likelihood) that any 
currently diagnosed disorder of the lumbar 
spine had its onset during active service 
or is related to any in-service disease or 
injury.  

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached.  
These rationales should include reference 
to the in-service August 1988 report of 
back pain and the relevant notations 
contained in the May 1992 report of 
medical history and report of medical 
examination, as well as the post-service 
December 1992 VA examination report.  

2.  The veteran is hereby notified that 
failure to report for a scheduled VA 
examination without good cause shown may 
adversely affect the outcome of his claim.  
See 38 C.F.R. § 3.655.  In the event that 
the veteran does not report for any 
ordered examination, documentation should 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.

3.  Readjudicate the veteran's claims for 
service connection for lumbar strain and a 
cervical spine disability.  If the 
decision with respect to these claims 
remains adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time 
within which to respond thereto.

4.  Issue the veteran a statement of the 
case with regard to the issue of 
entitlement to service connection for a 
skin condition (tinea cruris) and 
bilateral pes planus.  The veteran should 
be informed of his appeal rights and of 
the actions necessary to perfect an appeal 
on this issue.  Thereafter, this issue is 
to be returned to the Board only if an 
adequate and timely substantive appeal is 
filed.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims 
that are remanded by the Board of Veterans' Appeals or by the 
United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


